Citation Nr: 9921520	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-13 885A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a compensable evaluation for patellar bursitis 
of the left knee.

2.  Entitlement to service connection for headaches, due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to May 
1996.  She served in the Southwest Asia theater of operations 
from August 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned a 
noncompensable evaluation for patellar bursitis of the left knee 
and denied service connection for headaches, due to an 
undiagnosed illness.  Subsequently, the case was transferred to 
Cheyenne, Wyoming.

In September 1998, the veteran testified before a hearing 
officer.  The transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.

2.  Medical evidence demonstrates that the veteran's patellar 
bursitis of the left knee is manifested by complaints of pain, 
mild limitation of flexion and tenderness, without limitation of 
extension, or evidence of instability or ankylosis of the knees, 
or x-ray evidence of arthritis of the knees.

3.  The veteran has not provided competent medical evidence of a 
present headache disorder, including disability due to an 
undiagnosed illness, which is related to injury or disease 
incurred, or aggravated, by active service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for patellar 
bursitis of the left knee have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (1998).

2.  A headache disorder, including disability due to an 
undiagnosed illness, was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131(West 1991); 38 C.F.R. § 3.317 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Patellar bursitis of the left knee

Service medical records include an April 1985 medical record 
which shows that the veteran complained of left knee pain after 
cycling approximately two months earlier.  The assessment was 
infrapatellar bursitis of the left knee, suspected subluxation of 
the left patella.  In the same month, physical therapy was 
recommended.  A February 1995 Hazardous Material examination 
report is negative for any treatment, diagnoses, and/or 
complaints of left knee pain.

In June 1996, the veteran presented herself for a VA orthopedic 
examination.  According to the examination report, the veteran 
complained of left knee pain that developed in the late 1980's.  
She denied a history of swelling, but indicated that she had pain 
in the left knee when she knelt or ran.  The veteran stated that 
exercises were recommended and her pain improved within two 
months.  The veteran reported that, subsequently, in 1992 she had 
recurrent pain.  She reported that she had not run since 1992 and 
if she did not run, the left knee disorder was "not much of a 
problem."  On examination, the examiner noted that there was no 
evidence of effusion, redness, or tenderness to palpation 
immediately over the kneecap.  There was some tenderness over the 
inferior patellar tendon of the left knee.  There was no 
induration, redness, or fluid in the bursa.  No joint fluid was 
noted.  It was also noted that the left knee was stressed in an 
anterior/posterior, varus, and valgus manner and there was no 
tenderness with this stressing.  There was also no evidence of 
laxity of the ligaments.  The assessment was left knee inferior 
patellar bursitis.

In July 1996, the veteran presented herself for a VA Persian Gulf 
examination.  On examination, it was noted that the veteran's 
lower extremities were within normal limits.  The veteran did not 
report any complaints pertinent to the left knee.

In September 1997, the veteran underwent a VA examination.  She 
reported being in extreme agony and pain occasionally in the 
patella area of the left knee.  The veteran noted that cold 
weather and inactivity exacerbated the pain.  She indicated that 
she missed one day from work in approximately three years due to 
her painful left knee.  The examiner noted that testing of the 
range of the veteran's left knee motion was completed previously 
(during the June 1996 VA examination); therefore, this testing 
was not done during this examination.  

According to an April 1998 VA examination report, the veteran 
indicated that her left knee was painful and achy on a daily 
basis.  She reported having increased pain when kneeling or 
sitting for periods longer than one to two hours, however, 
walking did not bother her left knee.  The veteran stated that 
when she runs she can feel her kneecap slipping and then the pain 
will then set in.  On examination, the examiner noted that the 
veteran ambulated normally and was in no acute distress.  There 
was no evidence of effusion, tenderness, redness, or swelling.  
However, there was evidence of tenderness to palpation over the 
left infrapatellar tendon.  When the patella was moved with the 
quadriceps muscle relaxed, there was slightly more motion in the 
left knee than in the right knee.  It was noted that the veteran 
had full range of left knee motion from zero to 131 degrees.
In September 1998, the veteran testified that she had a lot of 
pain and stiffness in the left knee.  She indicated that the cold 
weather caused her left knee to become more stiff and painful 
than in the warm weather.  The veteran stated that her left knee 
was worsening over time and described one instance in which she 
was kneeling at work and could not get back up due to stiffness.  
She also reported that her left knee becomes swollen and that she 
self-medicates by taking aspirin and applying a hot pack.

Pertinent Criteria

In general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In the 
instant case, there is no indication that there are additional 
records, which have not been obtained and which would be 
pertinent to the present claim.  The veteran has been afforded a 
VA examination and VAMC treatment records have been obtained.  
Thus, no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(1998).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (1998).  

In determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), 
it was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The RO in July 
1997 granted service connection, assigning a noncompensable 
disability rating.  Subsequent rating decisions have continued 
and confirmed this rating.  Therefore, the Board will consider 
all evidence of record.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which becomes 
disabled on use must be regarded as seriously disabled.  However, 
a little-used part of the musculoskeletal system may be expected 
to show evidence of disuse, through atrophy, for example.  38 
C.F.R. § 4.40.  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, limitation 
of motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are also 
related considerations. It is the intention of the rating 
schedule to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (1998).

Analysis

In this case, the veteran is service connected for patellar 
bursitis of the left knee, currently assigned a noncompensable 
evaluation rating under 38 C.F.R. §  4.71a, Diagnostic Code 5299-
5257.  Diagnostic Code 5257 provides for a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) recurrent 
subluxation or lateral instability. 

The words "slight", "moderate" and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (1998).

The Board finds that a compensable evaluation for patellar 
bursitis of the left knee is not warranted under Diagnostic Code 
5257.  A review of the record reflects that the most 
contemporary, and thus most probative, is the April 1998 VA 
examination report.  That examination report, consistent with 
prior examination reports, indicates no ligamentous instability 
or subluxation bilaterally.  Accordingly, a compensable 
disability rating under Diagnostic Code 5257 is not warranted.

A knee disability may also be rated under Diagnostic Codes 5260 
and 5261, limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1998).  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees will result in the assignment of a 10 
percent rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1998).

Under Diagnostic Code 5261, limitation of extension of the knee 
to 5 degrees warrants a noncompensable evaluation, limitation of 
extension of the knee to 10 degrees warrants a 10 percent 
evaluation, limitation of extension to 15 degrees warrants a 20 
percent evaluation and limitation of extension to 20 degrees 
warrants a 30 percent evaluation.  

The most recent VA examination in April 1998 reveals that the 
range of motion of the veteran's left knee was zero (extension) 
to 131 (flexion) degrees, noting that there was slightly more 
motion in the left knee than in her right knee.  Consequently, 
her limitation of motion is not compensable under either 
Diagnostic Codes 5260 or 5261. 

In addition, with respect to the veteran's complaints of pain, 
the Board notes that the United States Court of Veterans Claims 
(known as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40, 4.45, 
and 4.59.  See Johnson, 9 Vet. App. at 7 and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

The veteran has consistently contended that her daily left knee 
pain increases when she kneels down, sits for a period longer 
than one or two hours, or sits with one leg crossed.  While 
examination in June 1996 and April 1998 of the left knee revealed 
no evidence of effusion, redness, or swelling immediately over 
the kneecap, the examiners noted tenderness to palpation over the 
left infrapatellar tendon.  Left knee flexion was to 131 degrees 
in April 1998.  Complete flexion of the knee is to 140 degrees.  
38 C.F.R. § 4.71a Plate II (1998).  Resolving doubt in the 
veteran's favor, it is concluded that she has objective evidence 
of pain with some limitation of knee flexion.  Accordingly, a 10 
percent disability rating, but no more, for evidence of 
tenderness and the veteran's complaints of painful left knee 
motion, is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board has examined all other diagnostic codes pertinent to 
the knees.  There is no evidence of ankylosis of the knees and 
accordingly, Diagnostic Code 5256 is not for application.  There 
is also no evidence of malunion or nonunion of the tibia and 
fibula.  Thus, Diagnostic Code 5262 for impairment of the tibia 
and fibula is not for application.  Moreover, as noted above, 
there is no competent medical evidence of degenerative arthritis, 
therefore Diagnostic Code 5003 is not for application.  38 C.F.R. 
§ 4.71a.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon which 
to assign higher ratings.

In summary, the veteran's symptoms are limited to some limitation 
of knee motion, not compensable under relevant diagnostic codes, 
and by tenderness and pain on motion.  The Board notes that the 
above findings are consistent with a mild functional impairment 
warranting no more than a 10 percent evaluation.  


Headaches, as an undiagnosed illness

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Service connection may also be established for chronic disability 
resulting from undiagnosed illness which became manifest either 
during active service in the Southwest Asia theater or operations 
during Persian Gulf war, or to a degree of 10 percent or more not 
later than December 31, 2001.  To fulfill the requirement of 
chronicity, the illness must have persisted for a period of six 
months.  38 C.F.R. § 3.317.

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Analysis

The veteran's claim for service connection for headaches as due 
to an undiagnosed illness is well grounded.  38 U.S.C.A. § 5107.  
She had Persian Gulf service in Operation Desert Shield/Storm and 
claims that she has headaches due to an undiagnosed illness 
related to that service.  
In reaching this decision, the Board notes that there is a duty 
to assist the claimant in the completion of her application for 
benefits under 38 U.S.C.A. § 5107.  In this case, the veteran 
contends that she underwent a Persian Gulf examination in 
service.  A February 1996 service medical record reflects that 
the veteran visited the physician for a Persian Gulf examination, 
complaining of chronic fatigue and gastrointestinal symptoms 
since her return from the Persian Gulf.  A November 1996 
conversation record demonstrates that such examination record was 
not found at Warren Air Force Base and that further searches 
should be completed at the National Personnel Records Center 
(NPRC) in St. Louis.  A February 1997 report of contact indicates 
that the veteran never completed the Persian Gulf examination in 
service and further showed that searches conducted at NPRC have 
been unsuccessful.  It was also noted that there was no 
indication that the examination record will ever be found.  The 
Board notes that the VA has satisfied the duty to assist by 
affording the veteran several examinations and assisting her in 
obtaining all pertinent evidence in support of her claim.  In 
addition, given the extensive measures to locate the veteran's 
in-service Persian Gulf examination record, it has met its duty 
to assist in the completion of the veteran's application for 
benefits under 38 U.S.C.A. § 5107.  

A review of the evidence of record reflects that no headaches due 
to undiagnosed illness have been identified.  A VA examiner in 
September 1997 diagnosed the veteran's headaches as probable 
muscle tension type headaches.  The examiner specifically noted 
that the veteran's headaches, among other disorders, were not 
related to or part of a syndrome.  Instead, he noted that the 
veteran's headaches were a separate problem and could not be 
attributed to a clinical diagnosis as a group.  Moreover, there 
were no objective neurological findings and no showing of 
characteristic prostrating attacks or other indicia of headaches 
of a compensable degree.  See 38 C.F.R. Part 4, Code 8100 (1998).  
The Board notes that the veteran has not submitted evidence to 
the contrary.  Accordingly, the Board must conclude that the 
veteran's claim for service connection under the provisions of 38 
C.F.R. § 3.317 is not established.

The Board also notes that the evidence of record does not 
establish that the veteran has a chronic headache disorder 
related to service.  The veteran's service medical records are 
negative for complaints, treatment, and/or diagnosis of a 
headache and there is no competent medical evidence etiologically 
linking her current headaches to service.  On a February 1995 
physical examination, the veteran reported that she had had 
frequent or severe headaches; the examiner noted that she had 
periods of stress headaches from 1980 to present (a period before 
service).  The neurological findings were negative for 
abnormality.  At her September 1998 personal hearing, when 
questioned whether a physician prior to discharge from the 
service indicated that there was a link between her headaches and 
service or whether a physician has determined the origin of her 
headaches, the veteran stated no, the physicians just stated 
"Okay, your head hurts."  Moreover, during her personal 
hearing, the veteran, herself, indicated that her headaches might 
be stress-related.  

In summary, the veteran's headaches can be attributed to muscle 
tension and not to her period of service.  Her muscle tension 
type headaches were not diagnosed until after service, and there 
is no medical opinion of record linking them to service; 
accordingly, a basis for service connection is not established. 


ORDER

Entitlement to a 10 percent disability rating for patellar 
bursitis of the left knee is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to a service connection for headaches, due to an 
undiagnosed illness is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

